RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1525-17T3

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

G.G.M.,

     Defendant-Appellant.
______________________________

                    Submitted March 6, 2019 – Decided March 22, 2019

                    Before Judges Nugent and Reisner.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Monmouth County, Indictment No. 14-02-
                    0391.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Abby P. Schwartz, Designated Counsel, on
                    the brief).

                    Christopher J. Gramiccioni, Monmouth County
                    Prosecutor, attorney for respondent (Monica L. Do
                    Outeiro, Assistant Prosecutor, of counsel and on the
                    brief).

PER CURIAM
      Defendant G.G.M. appeals from a September 29, 2017 order denying his

petition for post-conviction relief (PCR). He presents the following point of

argument for our consideration:

            AS COUNSEL FAILED TO EXPLAIN THE
            IMMIGRATION       CONSEQUENCES         OF
            DEFENDANT'S GUILTY PLEA, DEFENDANT WAS
            DENIED THE EFFECTIVE ASSISTANCE OF
            COUNSEL IN VIOLATION OF HIS RIGHT TO
            COUNSEL, RIGHT TO A FAIR TRIAL, AND RIGHT
            TO DUE PROCESS.

After reviewing the record we conclude that the argument is without sufficient

merit to warrant discussion beyond the following brief comments. R. 2:11-

3(e)(2).

      Pursuant to a plea agreement, defendant pled guilty to fourth-degree

criminal sexual contact and was sentenced to time served. Defendant, who has

now been deported, contends that prior to pleading guilty, he was inadequately

advised of the possibility that his plea would result in deportation. However, he

was subject to a pending immigration detainer at the time he pled guilty, and at

the plea hearing the trial judge noted on the record that the detainer would take

effect as soon as defendant was sentenced. In the plea colloquy, defendant also

stated that he had already consulted with immigration counsel before deciding




                                                                         A-1525-17T3
                                       2
to enter his guilty plea.    In his plea allocution, defendant also provided a

sufficient factual basis for his plea.

      In his certification filed in support of the PCR petition, defendant did not

assert that he was innocent of the charges, or that he would not have pled guilty

had he known he was going to be deported. On this record, defendant clearly

knew he was going to be deported as a result of his guilty plea, before he entered

the plea. Consequently, defendant failed to present a prima facie case either that

his attorney was ineffective or that, but for counsel's ineffective assistance, he

would have refused to plead guilty and would instead have insisted on going to

trial. See State v. Gaitan, 209 N.J. 339, 350-51 (2012). In the absence of a

prima facie case, the PCR court properly dismissed the petition without an

evidentiary hearing. See State v. Preciose, 129 N.J. 451, 462-63 (1992).

      Affirmed.




                                                                          A-1525-17T3
                                         3